            Case 4:14-cr-40028-TSH Document 412 Filed 11/02/18 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                V.                                            Criminal No. 14-40028-TSH


1. CARLOS NATANIEL WANZELER; and
2. JAMES MATTHEW MERRILL,
                Defendants.


        ORDER MODIFYING RESTRAINING ORDERS (Docket Nos. 82 and 326J

HILLMAN, D.J.,


         The United States of America, having petitioned this Court for an Order to Modify the

 July 24,2014 Restraining Order (Docket No. 82), and the January 23, 2017 Restraining Order

 (Docket No. 326) with respect to the following real properties only.

        a. the real property located at 4506 San Medina Drive, Coconut Creek, Florida,
           including all buildings, appurtenances, and improvements thereon, more fully
           described in a Special Warranty Deed, recorded on December 3, 2013, with the
           Broward County Registry of Deeds, book 50374, page 223 (the "San Medina Drive
           Property"); and

        b. the real property located at 10566 Cape Delabra Ct., Boynton Beach, Florida,
           described as Lot 271, Trails at Canyon - Plat Four, according to the plat thereof, as
           recorded in Plat Book 115, at Page 1, of the public records of Palm Beach County,
           Florida, more fully described in a Warranty Deed recorded on February 27,2014,
           with the Palm Beach County Registry of Deeds, Book 26635, Page 1345 (the "Cape
           Delabra Property"),

and this Court being fully advised of the circumstances of this case, it is hereby:

       ORDERED that the Restraining Orders shad be modified, pursuant to the Settlement

Agreement filed with this Court, with respect to the San Medina Drive Property and the Cape

Delabra Property only, thereby releasing these properties to the Claimants for the limited purpose

of the following:

       a.       Fabio and Claudia Wanzeler shad execute a deed transferring ownership of the
                San Medina Drive Property to the TelexFree Chapter 11 Trustee; and
     Case 4:14-cr-40028-TSH Document 412 Filed 11/02/18 Page 2 of 2



b.       Fabio and Claudia Wanzeler shall obtain a mortgage against the Cape Delabra
         Property for a net payment by the lender of $250,000, which funds shall be paid
         to the TelexFree Chapter 11 Trustee, in lieu of forfeiture of the Cape Delabra
         Property.


DONE AND ORDERED in Worcester, Massachusetts, thi
